


117 HR 3435 IH: American Broadband Act
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3435
IN THE HOUSE OF REPRESENTATIVES

May 20, 2021
Mrs. Rodgers of Washington (for herself and Mr. Latta) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Natural Resources, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To establish a broadband expansion grant program, to streamline the permitting process for fixed and mobile broadband services, and for other purposes.


1.Short titleThis Act may be cited as the American Broadband Act. 2.Table of contentsThe table of contents for this Act is as follows: 

Sec. 1. Short title.
Sec. 2. Table of contents.
Title I—Broadband Expansion
Sec. 101. Broadband expansion grant program.
Sec. 102. Mobile broadband expansion grant program.
Title II—Boosting Broadband Connectivity
Sec. 201. Wireless leadership.
Sec. 202. Broadband leadership.
Sec. 203. Cable leadership.
Sec. 204. Cable expansion.
Sec. 205. Cable competition.
Sec. 206. Cable transparency.
Sec. 207. Communities over regulating networks need economic competition today.
Sec. 208. Streamlining permitting to enable efficient deployment of broadband infrastructure.
Sec. 209. Wireless broadband competition and efficient deployment.
Sec. 210. Broadband competition and efficient deployment.
Sec. 211. Wireless resiliency and flexible investment.
Sec. 212. Broadband resiliency and flexible investment.
Sec. 213. Proportional reviews for broadband deployment.
Sec. 214. Protecting critical infrastructure.
Sec. 215. Reducing antiquated permitting for infrastructure deployment.
Sec. 216. Coastal broadband deployment.
Sec. 217. Brownfields broadband deployment.
Sec. 218. Trusted broadband networks.
Sec. 219. Connecting communities post disaster.
Sec. 220. Wildfire wireless resiliency.
Sec. 221. Standard fees.
Sec. 222. Expediting Federal broadband deployment.
Sec. 223. Federal broadband deployment in unserved areas.
Sec. 224. Federal broadband deployment tracking.
IBroadband Expansion
101.Broadband expansion grant program
(a)Notification of creation of broadband maps; data sharing
(1)In generalNot later than 3 business days after creating the maps required under section 802(c)(1) of the Communications Act of 1934 (47 U.S.C. 642(c)(1)), the Commission shall notify the Assistant Secretary that such maps have been created. (2)Data sharingNot less frequently than annually, the Commission shall, through the process established under section 802(b)(7) of the Communications Act of 1934 (47 U.S.C. 642(b)(7)), provide the Assistant Secretary any data collected by the Commission pursuant to title VIII of such Act. 
(b)Broadband grant program
(1)Establishment of grant program; notice of funding opportunityThe Assistant Secretary shall, not later than 1 year after the Assistant Secretary is notified as described in subsection (a)(1)— (A)establish a program to make grants on a competitive basis, from amounts made available to carry out this section, to covered partnerships for covered broadband projects; and
(B)publish a Notice of Funding Opportunity in the Federal Register that includes information about such program, including any requirement established by this section. (2)LimitationThe Assistant Secretary may not make a grant under this section before the date that is 1 year after the date on which the Assistant Secretary is notified as described in subsection (a)(1). 
(3)CoordinationIn making a grant award under paragraph (1), in order to avoid overbuilding in areas where Federal funds have already been awarded, the Assistant Secretary shall coordinate with— (A)the Chairman of the Commission;
(B)the Secretary of Agriculture; and (C)the Assistant Secretary of Commerce for Economic Development.
(4)Eligibility requirements
(A)In generalTo be eligible for a grant under this section, a covered partnership shall submit an application at such time, in such manner, and containing such information as the Assistant Secretary may require, but the application shall, at a minimum, include a description of— (i)the covered partnership submitting the application under this subsection;
(ii)the covered broadband project to be funded by the grant, including the speed or speeds at which the covered partnership plans to offer broadband service under the project; (iii)the cost of the covered broadband project to be funded by the grant, including—
(I)a description of how the required construction will be funded; (II)all estimated project costs for all facilities that are required to complete the project, including the costs of upgrading, replacing, or otherwise modifying the existing facilities to expand coverage or meet performance requirements; 
(III)a description of how grant funds will be used in combination with other funds to support the broadband service project;  (IV)in the case of a broadband service project that will be partially supported by loans, financial projections demonstrating that the covered partnership can cover the necessary debt service payments over the life of any loan; and
(V)financial projections demonstrating that the covered partnership will remain financially stable at the conclusion of the grant award;  (iv)the area to be served by the covered broadband project (in this section referred to as the proposed service area);
(v)how the State, political subdivision, or political subdivisions in the covered partnership chose which provider of broadband service to enter into a partnership with for the purposes of applying for a grant under this section; and (vi)any support provided to the provider of broadband service that is in the covered partnership through—
(I)any grant, loan, or loan guarantee provided by a State to the provider of broadband service for the deployment of broadband service in the proposed service area;  (II)any grant, loan, or loan guarantee with respect to the proposed service area provided by the Secretary of Agriculture under title VI of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.), including the Broadband Grants, Loans, and Loan Guarantees program, the Community Connect Programs, and the ReConnect Pilot Program; 
(III)any high-cost universal service support provided under section 254 of the Communications Act of 1934 (47 U.S.C. 254); (IV)any grant provided under section 6001 of the American Recovery and Reinvestment Act of 2009 (47 U.S.C. 1305);
(V)the Education Stabilization Fund under title VIII of division B of the CARES Act (Public Law 116–136); (VI)any grant, loan, or loan guarantee provided by the Federal Government for the provision of broadband service; or
(VII)any legally enforceable broadband deployment obligations to which the provider of broadband service is subject in the eligible service area. (B)Requirement to streamline permitting process (i)In generalIn order for a covered partnership to be eligible for a grant under this section each covered entity may only charge a fee to consider an application for the placement, construction, or modification of a facility for the provision of broadband service, personal wireless services, or telecommunications service in the proposed service area or an application to use a right-of-way or a facility in a right-of-way owned or managed by that entity for the placement, construction, or modification of a facility for the provision of any such service in the proposed service area, if the fee for considering such application is—
(I)nondiscriminatory;  (II)publicly disclosed; and 
(III)based on actual and direct costs, such as costs for the review and processing of such applications.  (ii)Covered entity definedIn this paragraph, the term covered entity means—
(I)an entity in the partnership that is a State or political subdivision of a State; and (II)a political subdivision in which all or part of the proposed service area is located. 
(5)PriorityIn awarding grants under this section, the Assistant Secretary shall give priority to applications for covered broadband projects as follows (in decreasing order of priority):  (A)Covered broadband projects designed to provide broadband service to the greatest number of households in an eligible service area.
(B)Covered broadband projects designed to provide broadband service in an eligible service area that is wholly within any area other than— (i)a county, city, or town that has a population of greater than 50,000 inhabitants; and 
(ii)the urbanized area contiguous and adjacent to such a city or town. (C)Covered broadband projects that are most cost-effective, prioritizing such areas that are most rural.
(D)Covered broadband projects designed to provide broadband service with a download speed of at least 100 megabits per second and an upload speed of at least 20 megabits per second. (E)Any other covered broadband project that meets the requirements of this section.
(6)Federal contributionThe amount of any grant provided to a covered partnership under this section may not exceed 75 percent of the total cost of the covered broadband project. (7)Grant conditions (A)RequirementsAs a condition of receiving a grant under this section for a covered broadband project that involves placing facilities along a roadway, the Assistant Secretary shall require the covered partnership receiving the grant to include consistent access points to allow access to such facilities, in accordance with any best practices established by the Commission regarding the placement of conduit access points.
(B)ProhibitionsAs a condition of receiving a grant under this section, the Assistant Secretary shall prohibit— (i)a provider of broadband service that is in the covered partnership receiving the grant under this section—
(I)from using grant amounts provided under this section to repay, or make any other payment relating to, a loan made by any public or private lender; (II)from using grant amounts provided under this section as collateral for a loan made by any public or private lender; and
(III)from using more than $75,000 of grant amounts provided under this section to pay for the preparation of an application for a grant under this section; and (ii)a State, or a political subdivision of the State, that is in the covered partnership receiving the grant under this section from, after accepting a grant under this section offering broadband service.
(C)NondiscriminationThe Assistant Secretary may not require a provider of broadband service that is in an eligible partnership to be designated as an eligible telecommunications carrier pursuant to section 214(e) of the Communications Act of 1934 (47 U.S.C. 214(e)) to be eligible to receive a grant under this section or as a condition of receiving a grant under this section. (8)Build-out, notification, and accountability requirement (A)In generalThe Assistant Secretary shall establish build-out, accountability, and (in accordance with paragraph (8)) reporting requirements for covered partnerships that receive grants under this section, including, for each covered partnership that receives a grant under this section, milestones for the deployment of broadband service under the covered broadband project funded by the grant.
(B)Notification to CommissionUpon establishing a build-out, accountability, or reporting requirement under subparagraph (A), the Assistant Secretary shall transmit to the Commission a notification describing such requirement. (C)PenaltyIf a covered partnership fails to meet a build out requirement under subparagraph (A), the Assistant Secretary shall—
(i)recover any funds made available to the covered partnership; and (ii)assess a covered partnership (to be split equally among each entity in the partnership) a fine of not less than 50 percent of the funds made available to the covered partnership.
(9)Reporting requirements
(A)In generalA covered partnership that receives a grant under this section shall— (i)semi-annually submit to the Assistant Secretary a certification that identifies the areas for which broadband service has been deployed under the covered broadband project funded by the grant, to assess compliance with broadband build-out milestones established by the Assistant Secretary under paragraph (8) for the project; and
(ii)provide to the Assistant Secretary complete, reliable, and precise information (in a manner consistent with how information is submitted under section 802 of the Communications Act of 1934 (47 U.S.C. 642)) on each area receiving access to broadband service through the covered broadband project funded by the grant, not later than 90 days after— (I)the date of completion of each milestone established by the Assistant Secretary under paragraph (7) for the covered broadband project; and
(II)the date of completion of the covered broadband project.  (B)Publication of semi-annual certificationThe Assistant Secretary shall publish in the Federal Register each certification submitted under subparagraph (A)(i), except that the Assistant Secretary shall not publish any information in such certification that the Assistant Secretary determines to be confidential.
(C)Sharing of informationNot later than 30 days after receiving information under subparagraph (A)(ii), the Assistant Secretary shall provide such information to the Commission.  (10)Technical assistance (A)In generalThe Assistant Secretary may, at the request of a covered partnership applying for a grant under this section, provide technical assistance and training to such partnership with respect to the application process and the application to be submitted by the partnership. 
(B)FundingNot more than $1,000,000 of the amount made available to carry out this section may be used for technical assistance and training under subparagraph (A).  (C)CoordinationWhen providing technical assistance to a covered partnership, the Assistant Secretary shall coordinate with any official of the State in which the political subdivision or political subdivisions in the covered partnership are located that is responsible for the expansion of broadband service in the State.
(11)Relation to other Federal and State broadband programs
(A)Universal service fundNot later than 5 business days after the Commission receives a request from the Assistant Secretary for any information the Assistant Secretary determines necessary to ensure that any grant made under this section complements and is not duplicative of high-cost universal service support provided under section 254 of the Communications Act of 1934 (47 U.S.C. 254), for an area that includes any portion or all of the area to be served by the covered broadband project with respect to which the grant is made, the Commission shall provide the Assistant Secretary such information. (B)Rural utilities serviceNot later than 5 business days after the Secretary of Agriculture receives a request from the Assistant Secretary for any information the Assistant Secretary determines necessary to ensure that any grant made under this section complements and is not duplicative of grants, loans, or loan guarantees provided by the Secretary of Agriculture under title VI of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.), including the Broadband Grants, Loans, and Loan Guarantees program and the Community Connect Programs, and the ReConnect Pilot Program, for an area that includes any portion or all of the area to be served by the covered broadband project with respect to which the grant is made, the Secretary of Agriculture shall provide the Assistant Secretary such information. 
(C)State Broadband Grant ProgramsThe Assistant Secretary shall ensure that any grant made under this section complements and is not duplicative of grants, loans, loan guarantees, or other support, provided by a State to a provider of broadband service in the covered partnership, that establishes a legally enforceable obligation for the provider to provide broadband service with a download speed of at least 25 megabits per second and an upload speed of at least 3 megabits per second, in an area that includes any portion or all of the area to be served by the covered broadband project with respect to which the grant is made.  (12)Report to CongressThe Assistant Secretary shall annually submit a report to Congress on the progress of the program established under this section, based on the information provided by covered partnerships under paragraph (8)(A)(ii), until every obligation under each grant provided under this section is fulfilled.
(13)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000,000 for fiscal year 2023 through fiscal year 2027, to remain available through fiscal year 2027. (14)Challenge processIn the Notice of Funding Opportunity required to be published under subsection (b)(1)(B), the Assistant Secretary shall be required to establish a user-friendly challenge process through which consumers, State, local, and Tribal governmental entities, and other entities or individuals may submit information to the Assistant Secretary to challenge whether—
(A)with respect to an area, such area is an eligible service area; (B)with respect to an area, an entity already provides such service in the area; or,
(C)with respect to an area, an entity already has a legally enforceable obligation to provide broadband service in the area at 25 megabits per second upload speed and 3 megabits per second download speed. (15)Limitation on State or political subdivision (A)Any entity in a covered partnership that is a State or political subdivision of a State may not prohibit or have the effect of prohibiting the entity in a covered partnership that is a provider of fixed broadband service that is not owned (in whole or in part) or controlled by the State or any political subdivision of the State from entering into a covered partnership on the basis of requiring any obligation, requirement, duty, or regulation that is inconsistent with, or exceeds in a material way, any grant condition required by the Assistant Secretary.
(B)In the case of a covered partnership that receives a grant under this section, the entity in the partnership that is a State or political subdivision of a State may not impose any obligation, requirement, duty, or regulation that is inconsistent with, or exceeds in a material way, any grant condition required by the Assistant Secretary. (16)Rule of constructionNothing in this Act shall be construed to permit an entity in a covered partnership that is a State or a political subdivision of a State to own or operate any facility used to provide broadband service at the conclusion of the covered partnership.
(c)DefinitionsIn this section: (1)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.
(2)Broadband serviceThe term broadband service has the meaning given the term broadband internet access service in section 8.1(b) of title 47, Code of Federal Regulations (or any successor regulation). (3)CommissionThe term Commission means the Federal Communications Commission. 
(4)Covered broadband projectThe term covered broadband project means a competitively and technologically neutral project for the deployment of fixed broadband service that provides in a eligible service areas broadband service with a download speed of at least 25 megabits per second, an upload speed of at least 3 megabits per second, and a latency sufficient to support real-time applications. (5)Covered partnershipThe term covered partnership means—
(A)a partnership between— (i)a State, if such State does not offer broadband service;
(ii)one or more political subdivisions of the State, if such political subdivision or such political subdivisions (as the case may be) do not offer broadband service; and (iii)a provider of fixed broadband service that is not owned (in whole or in part) or controlled by the State or any political subdivision of the State; or 
(B)a partnership between— (i)one or more political subdivisions of a State, provided such political subdivision or political subdivisions (as the case may be) does not offer broadband service; and
(ii)a provider of fixed broadband service that is not owned (in whole or in part) or controlled by the State or any political subdivision of the State. (6)Eligible service areaThe term eligible service area means a household or business location in which broadband service at 25 megabits per second upload and 3 megabits per second download speed is not available, as determined by the Assistant Secretary solely on the basis of the maps created under section 802(c)(1) of the Communications Act of 1934 (47 U.S.C. 642(c)(1)), except for those areas that are awarded funding in the Rural Digital Opportunity Fund Phase II Auction (FCC 20–5) or a High Cost Program.
(7)High cost programThe term high cost program means any of the following— (A)any grant, loan, or loan guarantee provided by a State to the provider of broadband service for the deployment of broadband service in the proposed service area;
(B)any grant, loan, or loan guarantee with respect to the proposed service area provided by the Secretary of Agriculture under title VI of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.), including the Broadband Grants, Loans, and Loan Guarantees program, the Community Connect Programs, and the ReConnect Pilot Program; (C)any high-cost universal service support provided under section 254 of the Communications Act of 1934 (47 U.S.C. 254);
(D)any grant provided under section 6001 of the American Recovery and Reinvestment Act of 2009 (47 U.S.C. 1305); (E)the Education Stabilization Fund under title VIII of division B of the CARES Act (Public Law 116–136); or
(F)any grant, loan, or loan guarantee provided by the Federal Government for the provision of broadband service. (8)Personal wireless servicesThe term personal wireless services—
(A)has the meaning given such term in section 332 of the Communications Act of 1934 (47 U.S.C. 332); and (B)includes commercial mobile data service (as defined in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401)). 
(9)Political subdivisionThe term political subdivision includes a city, county, wireless authority, or planning district commission.  (10)StateThe term State means the 50 States, the District of Columbia, the territories and possessions of the United States, and federally recognized Indian Tribes.
(11)Telecommunications serviceThe term telecommunications service has the meaning given the term in section 3 of the Communications Act of 1934 (47 U.S.C. 153). 102.Mobile broadband expansion grant program (a)Notification of creation of broadband maps; data sharing (1)In generalNot later than 3 business days after creating the maps required under section 802(c)(1) of the Communications Act of 1934 (47 U.S.C. 642(c)(1)), the Commission shall notify the Assistant Secretary that such maps have been created.
(2)Data sharingNot less frequently than annually, the Commission shall, through the process established under section 802(b)(7) of the Communications Act of 1934 (47 U.S.C. 642(b)(7)), provide the Assistant Secretary any data collected by the Commission pursuant to title VIII of such Act.  (b)Mobile broadband grant program (1)Establishment of grant program; notice of funding opportunityThe Assistant Secretary shall, not later than 1 year after the Assistant Secretary is notified as described in subsection (a)(1)—
(A)establish a program to make grants on a competitive basis, from amounts made available to carry out this section, to covered partnerships for covered mobile broadband service projects; and (B)publish a Notice of Funding Opportunity in the Federal Register that includes information about such program, including any requirement established by this section.
(2)Limitation; coordination
(A)The Assistant Secretary may not make a grant under this section before the date that is 1 year after the date on which the Assistant Secretary is notified as described in subsection (a)(1). (B)In making a grant award under paragraph (1), the Assistant Secretary shall coordinate with the Chairman of the Commission in order to avoid overbuilding in areas where funds are made available through the 5G Fund Report and Order (FCC 20–150) adopted by the Commission on October 27, 2020.
(3)Eligibility requirements
(A)In generalTo be eligible for a grant under this section, a covered partnership shall submit an application at such time, in such manner, and containing such information as the Assistant Secretary may require, but the application shall, at a minimum, include a description of— (i)the covered partnership submitting the application under this paragraph;
(ii)the covered mobile broadband service project to be funded by the grant, including the speed or speeds at which the covered partnership plans to offer mobile broadband service under the project; (iii)the cost of the covered mobile broadband service project to be funded by the grant, including—
(I)a description of how the required construction will be funded; (II)all estimated project costs for all facilities that are required to complete the project, including the costs of upgrading, replacing, or otherwise modifying the existing facilities to expand coverage or meet performance requirements; 
(III)a description of how grant funds will be used in combination with other funds to support the mobile broadband service project; (IV)in the case of a mobile broadband service project that will be partially supported by loans, financial projections demonstrating that the covered partnership can cover the necessary debt service payments over the life of any loan; and
(V)financial projects demonstrating that the covered partnership will remain financially stable at the conclusion of the grant award; (iv)the area to be served by the covered mobile broadband service project (in this subsection referred to as the proposed service area);
(v)how the State, political subdivision, or political subdivisions in the covered partnership chose which provider of mobile broadband service to enter into a partnership with for the purposes of applying for a grant under this section; and (vi)any support (other than support for a wireline service) that the provider of mobile broadband service that is in the covered partnership has received through—
(I)any grant, loan, or loan guarantee provided by a State to the provider of mobile broadband service for the deployment of mobile broadband service in the proposed service area;  (II)any high-cost universal service support provided under section 254 of the Communications Act of 1934 (47 U.S.C. 254);
(III)any grant provided under section 6001 of the American Recovery and Reinvestment Act of 2009 (47 U.S.C. 1305); (IV)the Education Stabilization Fund under title VIII of division B of the CARES Act (Public Law 116–136);
(V)any other grant, loan, or loan guarantee provided by the Federal Government for the provision of broadband service; or (VI)any legally enforceable mobile broadband deployment obligations to which the provider of mobile broadband service is subject in the eligible service area.
(B)Requirement to streamline permitting process
(i)In generalIn order for a covered partnership to be eligible for a grant under this section each covered entity may only charge a fee to consider an application for the placement, construction, or modification of a facility for the provision of broadband service, personal wireless services, or telecommunications service in the proposed service area or an application to use a right-of-way or a facility in a right-of-way owned or managed by that entity for the placement, construction, or modification of a facility for the provision of any such service in the proposed service area, if the fee for considering such application is— (I)nondiscriminatory; 
(II)publicly disclosed; and  (III)based on actual and direct costs, such as costs for the review and processing of such applications. 
(ii)Covered entity definedIn this subparagraph, the term covered entity means— (I)an entity in the partnership that is a State or political subdivision of a State; and
(II)a political subdivision in which all or part of the proposed service area is located.  (4)PriorityIn awarding grants under this section, the Assistant Secretary shall give priority to applications for covered mobile broadband service projects as follows (in decreasing order of priority): 
(A)Covered mobile broadband service projects designed to provide mobile broadband service to an eligible service in which the greatest number of households in the eligible service area do not have fixed broadband service with a download speed of 25 megabits per second and an upload speed of 3 megabits per second, as determined by the Assistant Secretary on the basis of the maps required under section 802(c)(1) of the Communications Act of 1934 (47 U.S.C. 642(c)(1)). (B)Covered mobile broadband service projects designed to provide mobile broadband service in an eligible service area that is wholly within any area other than—
(i)a county, city, or town that has a population of greater than 50,000 inhabitants; and  (ii)the urbanized area contiguous and adjacent to such a city or town.
(C)Covered mobile broadband service projects that are most cost-effective. (D)Covered mobile broadband service projects that are most rural.
(E)Covered mobile broadband service projects designed to provide 5th Generation long-term evolution or future generation of service that meets the standards set forth in Release 15, or any successor release, of the 3rd Generation Partnership Project. (F)Any other covered mobile broadband service project that meets the requirements of this section.
(5)Federal contributionThe amount of any grant provided to a covered partnership under this section may not exceed 75 percent of the total cost of the covered mobile broadband service project. (6)Grant conditions (A)RequirementsAs a condition of receiving a grant under this section for a covered mobile broadband service project, a covered partnership shall provide mobile broadband service under the project using the facilities of the provider of mobile broadband service in the covered partnership and not exclusively through the resale of the service of another provider of personal wireless services.
(B)ProhibitionsAs a condition of receiving a grant under this section, the Assistant Secretary shall prohibit— (i)a provider of mobile broadband service that is in the covered partnership receiving the grant under this section—
(I)from using grant amounts provided under this section to repay, or make any other payment relating to, a loan made by any public or private lender; (II)from using grant amounts provided under this section as collateral for a loan made by any public or private lender; and
(III)from using more than $75,000 of grant amounts provided under this section to pay for the preparation of an application for a grant under this section; and (ii)a State, or a political subdivision of a State, that is in the covered partnership receiving the grant under this section, after accepting a grant under this section from offering mobile broadband service.
(C)NondiscriminationThe Assistant Secretary may not require a provider of mobile broadband service that is in an eligible partnership to be designated as an eligible telecommunications carrier pursuant to section 214(e) of the Communications Act of 1934 (47 U.S.C. 214(e)) for the covered partnership to be eligible to receive a grant under this section or as a condition of the covered partnership receiving a grant under this section. (D)CollocationA covered entity (as defined in paragraph (3)(B)(ii)) may not prohibit or have the effect of prohibiting the collocation of personal wireless service facilities at any site at which the covered partnership has deployed a personal wireless service facility in connection with a grant made available in this section.
(7)Build-out, notification, and accountability requirement
(A)In generalThe Assistant Secretary shall establish build-out, accountability, and (in accordance with paragraph (8)) reporting requirements for covered partnerships that receive grants under this section, including, for each covered partnership that receives a grant under this section, milestones for the deployment of mobile broadband service under the covered mobile broadband service project funded by the grant. (B)Notification to CommissionUpon establishing a build-out, accountability, or reporting requirement under subparagraph (A), the Assistant Secretary shall transmit to the Commission a notification describing such requirement.
(C)PenaltyIf a covered partnership fails to meet a build out requirement under subparagraph (A), the Assistant Secretary shall— (i)recover any funds made available to the covered partnership; and
(ii)assess a covered partnership (to be split equally among each entity in the partnership) a fine of not less than 50 percent of the funds made available to the covered partnership. (8)Reporting requirements (A)In generalA covered partnership that receives a grant under this section shall—
(i)semi-annually submit to the Assistant Secretary a certification that identifies the areas for which mobile broadband service have been deployed under the covered mobile broadband service project funded by the grant, to assess compliance with mobile broadband service build-out milestones established by the Assistant Secretary under paragraph (7) for the project; and (ii)provide to the Assistant Secretary complete, reliable, and precise information (in a manner consistent with how information is submitted under section 802 of the Communications Act of 1934 (47 U.S.C. 642)) on each area receiving access to mobile broadband service through the covered mobile broadband service project funded by the grant, not later than 90 days after—
(I)the date of completion of each milestone established by the Assistant Secretary under paragraph (6) for the covered mobile broadband service project; and (II)the date of completion of the covered mobile broadband service project. 
(B)Publication of semi-annual certificationThe Assistant Secretary shall publish in the Federal Register each certification submitted under subparagraph (A)(i), except that the Assistant Secretary shall not publish any information in such certification that the Assistant Secretary determines to be confidential. (C)Sharing of informationNot later than 30 days after receiving information under subparagraph (A)(ii), the Assistant Secretary shall provide such information to the Commission. 
(9)Technical assistance
(A)In generalThe Assistant Secretary may, at the request of a covered partnership applying for a grant under this section, provide technical assistance and training to such partnership with respect to the application process and the application to be submitted by the partnership.  (B)FundingNot more than $1,000,000 of the amount made available to carry out this section may be used for technical assistance and training under subparagraph (A). 
(C)CoordinationWhen providing technical assistance to a covered partnership, the Assistant Secretary shall coordinate with any official of the State in which the political subdivision or political subdivisions in the covered partnership are located that is responsible for the expansion of personal wireless services in the State. (10)Relation to other Federal and State broadband programs (A)Universal service fundNot later than 5 business days after the Commission receives a request from the Assistant Secretary for any information the Assistant Secretary determines necessary to ensure that any grant made under this section complements and is not duplicative of high-cost universal service support provided under section 254 of the Communications Act of 1934 (47 U.S.C. 254), for an area that includes any portion or all of the area to be served by the covered mobile broadband service project with respect to which the grant is made, the Commission shall provide the Assistant Secretary such information.
(B)State Broadband Grant ProgramsThe Assistant Secretary shall ensure that any grant made under this section complements and is not duplicative of grants, loans, loan guarantees, or other support, provided by a State to a provider of mobile broadband service in the covered partnership, that establishes a legally enforceable obligation for the provider to provide broadband service with a download speed of at least 25 megabits per second and an upload speed of at least 3 megabits per second, in an area that includes any portion or all of the area to be served by the covered mobile broadband service project with respect to which the grant is made.  (11)Challenge processIn the Notice of Funding Opportunity required to be published under subsection (b)(1)(B), the Assistant Secretary shall be required to establish a user-friendly challenge process through which consumers, State, local, and Tribal governmental entities, and other entities or individuals may submit information to the Assistant Secretary to challenge whether—
(A)with respect to an area, such area is an eligible service area; (B)with respect to an area, an entity already provides such service in the area; or
(C)with respect to an area, an entity already has a legally enforceable obligation to provide mobile broadband service in the area. (12)Limitation on State or political subdivision (A)Any entity in a covered partnership that is a State or political subdivision of a State may not prohibit or have the effect of prohibiting the entity in a covered partnership that is a provider of mobile broadband service that is not owned (in whole or in part) or controlled by the State or any political subdivision of the State from entering into a covered partnership on the basis of requiring any obligation, requirement, duty, or regulation that is inconsistent with, or exceeds in a material way, any grant condition required by the Assistant Secretary.
(B)In the case of a covered partnership that receives a grant under this section, the entity in the partnership that is a State or political subdivision of a State may not impose any obligation, requirement, duty, or regulation that is inconsistent with, or exceeds in a material way, any grant condition required by the Assistant Secretary. (13)Rule of constructionNothing in this Act shall be construed to permit an entity in a covered partnership that is a State or a unit of local government to own or operate any facility used to provide mobile broadband service at the conclusion of the covered partnership.
(14)Report to CongressThe Assistant Secretary shall annually submit a report to Congress on the progress of the program established under this section, based on the information provided by covered partnerships under paragraph (8)(A)(ii), until every obligation under each grant provided under this section is fulfilled. (15)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $3,000,000,000 for fiscal year 2023 through fiscal year 2027, to remain available through fiscal year 2027.
(c)DefinitionsIn this section: (1)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.
(2)Broadband serviceThe term broadband service has the meaning given the term broadband internet access service in section 8.1(b) of title 47, Code of Federal Regulations (or any successor regulation). (3)Cell edge probability; cell loadingThe terms cell edge probability and cell loading have the meaning given those terms in section 801 of the Communications Act of 1934 (47 U.S.C. 641).
(4)CommissionThe term Commission means the Federal Communications Commission.  (5)Covered mobile broadband service projectThe term covered mobile broadband service project means a competitively and technologically neutral project for the deployment of mobile broadband service in an eligible service area.
(6)Covered partnershipThe term covered partnership means— (A)a partnership between—
(i)a State, if such State does not offer personal wireless services; (ii)one or more political subdivisions of the State, if such political subdivision or such political subdivisions (as the case may be) do not offer mobile broadband service; and
(iii)a provider of mobile broadband service that is not owned (in whole or in part) or controlled by the State or any political subdivision of the State; or  (B)a partnership between—
(i)one or more political subdivisions of a State, provided such political subdivision or political subdivisions (as the case may be) does not offer mobile broadband service; and (ii)a provider of mobile broadband service that is not owned (in whole or in part) or controlled by the State or any political subdivision of the State.
(7)Eligible service areaThe term eligible service area means an area not smaller than a census block in which mobile broadband service is not available, as determined by the Assistant Secretary solely on the basis of the maps created under section 802(c)(1) of the Communications Act of 1934 (47 U.S.C. 642(c)(1)), except such areas that are eligible for support or are awarded support under the 5G Fund Report and Order (FCC 20–150) adopted by the Commission on October 27, 2020. (8)Mobile broadband serviceThe term mobile broadband service means 4th Generation long-term evolution service, 5th Generation long-term evolution service, or future generation of service that meets the standards set forth in Release 10, or any successor release, of the 3rd Generation Partnership Project. 
(9)Personal wireless servicesThe term personal wireless services— (A)has the meaning given such term in section 332 of the Communications Act of 1934 (47 U.S.C. 332); and 
(B)includes commercial mobile data service (as defined in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401)). (10)Personal wireless service facilityThe term personal wireless service facility means a facility for the provision of personal wireless service.
(11)Political subdivisionThe term political subdivision includes a city, county, wireless authority, or planning district commission.  (12)StateThe term State means the 50 States, the District of Columbia, the territories and possessions of the United States, and federally recognized Indian Tribes.
(13)Telecommunications serviceThe term telecommunications service has the meaning given the term in section 3 of the Communications Act of 1934 (47 U.S.C. 153). IIBoosting Broadband Connectivity 201.Wireless leadershipSection 332(c) of the Communications Act of 1934 (47 U.S.C. 332(c)) is amended by striking paragraph (7) and inserting the following:

(7)Preservation of local zoning authority
(A)General authorityExcept as provided in this paragraph, nothing in this Act shall limit or affect the authority of a State or local government or instrumentality thereof over decisions regarding the placement, construction, and modification of personal wireless service facilities. (B)Limitations (i)In generalThe regulation of the placement, construction, or modification of a personal wireless service facility by any State or local government or instrumentality thereof—
(I)shall not unreasonably discriminate among providers of the same service, including by providing exclusive or preferential use of facilities to a particular provider or class of providers of personal wireless service; and (II)shall not prohibit or have the effect of prohibiting the provision or enhancement of personal wireless service.
(ii)Engineering standards; aesthetic requirementsIt is not a violation of clause (i) for a State or local government or instrumentality thereof to establish for small personal wireless service facilities objective, reasonable, and nondiscriminatory— (I)structural engineering standards based on generally applicable codes;
(II)safety requirements; or (III)aesthetic or concealment requirements.
(iii)Timeframes
(I)In generalA State or local government or instrumentality thereof shall grant or deny a complete request for authorization to place, construct, or modify a personal wireless service facility not later than— (aa)in the case of a personal wireless service facility that is not a small personal wireless service facility—
(AA)if the request is for authorization to place, construct, or modify such facility on an eligible support structure, including in an area that has not previously been zoned for personal wireless service facilities (other than small personal wireless service facilities), 90 days after the date on which the complete request is received by the government or instrumentality; or (BB)if the request is for any other action relating to such facility, 150 days after the date on which the complete request is received by the government or instrumentality; and
(bb)in the case of a small personal wireless service facility— (AA)if the request is for authorization to place, construct, or modify such facility on an eligible support structure, including in an area that has not previously been zoned for personal wireless service facilities, 60 days after the date on which the complete request is received by the government or instrumentality; or
(BB)if the request is for any other action relating to such facility, 90 days after the date on which the complete request is received by the government or instrumentality. (II)Treatment of batched requestsIn the case of complete requests described in subclause (I) that are submitted as part of a single batch and received by the government or instrumentality on the same day, the applicable timeframe under such subclause for each request in the batch shall be the longest timeframe under such subclause that would be applicable to any request in the batch if such requests were submitted separately.
(III)ApplicabilityThe applicable timeframe under subclause (I) shall apply collectively to all proceedings required by a State or local government or instrumentality thereof for the approval of the request. (IV)No tollingA timeframe under subclause (I) may not be tolled by any moratorium, whether express or de facto, imposed by a State or local government or instrumentality thereof on the consideration of any request for authorization to place, construct, or modify a personal wireless service facility.
(V)Temporary waiverThe Commission may temporarily waive the applicability of subclause (I) for not longer than a single 30-day period for any complete request upon a demonstration by a State or local government or instrumentality thereof that the waiver would be consistent with the public interest, convenience, and necessity. (iv)Deemed granted (I)In generalIf a State or local government or instrumentality thereof has neither granted nor denied a complete request within the applicable timeframe under subclause (I) of clause (iii), including any temporary waiver granted under subclause (V) of such clause, the request shall be deemed granted on the date on which the government or instrumentality receives a written notice of the failure from the requesting party.
(II)Rule of constructionIn the case of a request that is deemed granted under subclause (I), the placement, construction, or modification requested in the request shall be considered to be authorized, without any further action by the government or instrumentality, beginning on the date on which the request is deemed granted under such subclause. (v)Written decision and recordAny decision by a State or local government or instrumentality thereof to deny a request for authorization to place, construct, or modify a personal wireless service facility shall be—
(I)in writing; and (II)supported by substantial evidence contained in a written record.
(vi)Environmental effects of radio frequency emissionsNo State or local government or instrumentality thereof may regulate the placement, construction, or modification of personal wireless service facilities on the basis of the environmental effects of radio frequency emissions to the extent that such facilities comply with the Commission’s regulations concerning such emissions. (vii)FeesNotwithstanding any other provision of law, a State or local government or instrumentality thereof may charge a fee to consider a request for authorization to place, construct, or modify a personal wireless service facility, or a fee for use of a right-of-way or a facility in a right-of-way owned or managed by the government or instrumentality for the placement, construction, or modification of a personal wireless service facility, if the fee is—
(I)competitively neutral, technology neutral, and nondiscriminatory; (II)publicly disclosed;
(III)calculated— (aa)based on actual and direct costs, such as costs for—
(AA)review and processing of requests; and (BB)repairs and replacement of components and materials resulting from and affected by the installation or improvement of personal wireless service facilities, or repairs and replacement of equipment that facilitates the installation or improvement of such facilities; and
(bb)using, for purposes of item (aa), only costs that are objectively reasonable; and (IV)described to a requesting party in a manner that distinguishes between—
(aa)nonrecurring fees and recurring fees; and (bb)the use of facilities on which personal wireless service facilities are already located and those on which there are no personal wireless service facilities as of the date on which the complete request is received by the government or instrumentality.
(C)Judicial and administrative review
(i)Judicial reviewAny person adversely affected by any final action or failure to act by a State or local government or any instrumentality thereof that is inconsistent with this paragraph may, within 30 days after the action or failure to act, commence an action in any court of competent jurisdiction, which shall hear and decide the action on an expedited basis. (ii)Administrative review (I)In generalAny person adversely affected by any final action or failure to act by a State or local government or any instrumentality thereof that is inconsistent with this paragraph may petition the Commission to order the government or instrumentality to reconsider the action or failure to act.
(II)Public notice and comment; timingNot later than 60 days after receiving a petition under subclause (I), the Commission shall— (aa)provide public notice of, and an opportunity for public comment on, such petition; and
(bb)grant or deny such petition. (D)When request considered complete; received (i)When request considered complete (I)In generalFor the purposes of this paragraph, a request to a State or local government or instrumentality thereof shall be considered complete if the requesting party has not received a written notice from the government or instrumentality within 10 business days after the date on which the request is received by the government or instrumentality—
(aa)stating that all the information (including any form or other document) required by the government or instrumentality to be submitted for the request to be considered complete has not been submitted; and (bb)identifying the information required to be submitted that was not submitted.
(II)DefinitionIn this clause, the term received by the government or instrumentality means— (aa)in the case of a request submitted electronically, on the date on which the request is transmitted;
(bb)in the case of a request submitted in person, on the date on which the request is delivered to the individual or at the location specified by the government or instrumentality for in-person submission; and (cc)in the case of a request submitted in any other manner, on the date determined under regulations promulgated by the Commission for the manner in which the request is submitted.
(ii)When complete request considered receivedFor the purposes of this paragraph, a complete request shall be considered received on the date on which the requesting party submits to the government or instrumentality all information (including any form or other document) required by the government or instrumentality to be submitted for the request to be considered complete. (E)DefinitionsIn this paragraph:
(i)AntennaThe term antenna means an apparatus designed for the purpose of emitting radiofrequency radiation, to be operated or operating from a fixed location for the transmission of writing, signs, signals, data, images, pictures, and sounds of all kinds. (ii)Communications networkThe term communications network means a network used to provide a communications service.
(iii)Communications serviceThe term communications service means— (I)cable service, as defined in section 602;
(II)information service; (III)telecommunications service; and
(IV)personal wireless service. (iv)Eligible support structureThe term eligible support structure means a tower, base station, or other structure that supports a personal wireless service facility at the time when a complete request to a State or local government or instrumentality thereof for authorization to place, construct, or modify a personal wireless service facility on the structure is received by the government or instrumentality.
(v)Generally applicable codeThe term generally applicable code means a uniform building, fire, electrical, plumbing, or mechanical code adopted by a national code organization, or a local amendment to such a code, to the extent not inconsistent with this Act. (vi)Network interface deviceThe term network interface device means a telecommunications demarcation device and cross-connect point that—
(I)is adjacent or proximate to— (aa)a small personal wireless service facility; or
(bb)a structure supporting a small personal wireless service facility; and (II)demarcates the boundary with any wireline backhaul facility.
(vii)Personal wireless serviceThe term personal wireless service means— (I)commercial mobile service;
(II)commercial mobile data service (as defined in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401)); (III)unlicensed wireless service; and
(IV)common carrier wireless exchange access service. (viii)Personal wireless service facilityThe term personal wireless service facility means a facility for the provision of personal wireless service.
(ix)Small personal wireless service facilityThe term small personal wireless service facility— (I)means a personal wireless service facility in which each antenna is not more than 3 cubic feet in volume; and
(II)does not include a wireline backhaul facility. (x)Unlicensed wireless serviceThe term unlicensed wireless service—
(I)means the offering of telecommunications service using a duly authorized device that does not require an individual license; and (II)does not include the provision of direct-to-home satellite services, as defined in section 303(v).
(xi)Wireline backhaul facilityThe term wireline backhaul facility means an above-ground or underground wireline facility used to transport communications service or other electronic communications from a small personal wireless service facility or the adjacent network interface device of such facility to a communications network.. 202.Broadband leadershipSection 253 of the Communications Act of 1934 (47 U.S.C. 253) is amended to read as follows:

253.Removal of barriers to entry
(a)In generalNo State or local statute or regulation, or other State or local legal requirement, may prohibit or have the effect of prohibiting the ability of any entity to provide or enhance any interstate or intrastate telecommunications service. (b)Placement, construction, or modification of telecommunications service facilities (1)Prohibition on unreasonable discrimination among providers of functionally equivalent servicesThe regulation of the placement, construction, or modification of a telecommunications service facility by any State or local government or instrumentality thereof shall not unreasonably discriminate among providers of functionally equivalent services.
(2)Timeframe to grant or deny requests
(A)In generalA State or local government or instrumentality thereof shall grant or deny a complete request for authorization to place, construct, or modify a telecommunications service facility not later than— (i)if the request is for authorization to place, construct, or modify such facility in or on eligible support infrastructure, 90 days after the date on which the complete request is received by the government or instrumentality; or
(ii)for any other action relating to such facility, 150 days after the date on which the complete request is received by the government or instrumentality. (B)ApplicabilityThe applicable timeframe under subparagraph (A) shall apply collectively to all proceedings required by a State or local government or instrumentality thereof for the approval of the request.
(C)No tollingA timeframe under subparagraph (A) may not be tolled by any moratorium, whether express or de facto, imposed by a State or local government or instrumentality thereof on the consideration of any request for authorization to place, construct, or modify a telecommunications service facility. (D)Temporary waiverThe Commission may temporarily waive the applicability of subparagraph (A) for not longer than a single 30-day period for any complete request upon a demonstration by a State or local government or instrumentality thereof that the waiver would be consistent with the public interest, convenience, and necessity.
(3)Deemed granted
(A)In generalIf a State or local government or instrumentality thereof has neither granted nor denied a complete request within the applicable timeframe under paragraph (2), the request shall be deemed granted on the date on which the government or instrumentality receives a written notice of the failure from the requesting party. (B)Rule of constructionIn the case of a request that is deemed granted under subparagraph (A), the placement, construction, or modification requested in such request shall be considered to be authorized, without any further action by the government or instrumentality, beginning on the date on which such request is deemed granted under such subparagraph.
(4)Written decision and recordAny decision by a State or local government or instrumentality thereof to deny a request to place, construct, or modify a telecommunications service facility shall be— (A)in writing; and
(B)supported by substantial evidence contained in a written record. (5)Fees (A)In generalNotwithstanding any other provision of law, a State or local government or instrumentality thereof may charge a fee that meets the requirements under subparagraph (B)—
(i)to consider a request for authorization to place, construct, or modify a telecommunications service facility; or (ii)for use of a right-of-way or a facility in a right-of-way owned or managed by the government or instrumentality for the placement, construction, or modification of a telecommunications service facility.
(B)RequirementsA fee charged under subparagraph (A) shall be— (i)competitively neutral, technology neutral, and nondiscriminatory;
(ii)publicly disclosed; (iii)calculated—
(I)based on actual and direct costs, such as costs for— (aa)review and processing of requests; and
(bb)repairs and replacement of— (AA)components and materials resulting from and affected by the installation or improvement of telecommunications service facilities; or
(BB)equipment that facilitates the installation or improvement of such facilities; and (II)using, for purposes of subclause (I), only costs that are objectively reasonable; and
(iv)described to a requesting party in a manner that distinguishes between— (I)nonrecurring fees and recurring fees; and
(II)the use of facilities on which telecommunications service facilities are already located and those on which there are no telecommunications service facilities as of the date on which the complete request is received by the government or instrumentality. (c)Judicial review (1)In generalAny person adversely affected by a final action or failure to act by a State or local government or instrumentality thereof that is inconsistent with this section may, not later than 30 days after the action or failure to act, commence an action in any court of competent jurisdiction.
(2)TimingA court shall hear and decide an action described in paragraph (1) on an expedited basis. (d)Preservation of State regulatory authorityNothing in this section shall affect the ability of a State to impose, on a competitively neutral and nondiscriminatory basis and consistent with section 254, requirements necessary to preserve and advance universal service, protect the public safety and welfare, ensure the continued quality of telecommunications services, and safeguard the rights of consumers.
(e)Preservation of State and local government authorityNothing in this section affects the authority of a State or local government or instrumentality thereof to manage the public rights-of-way or to require fair and reasonable compensation from telecommunications providers, on a competitively neutral and nondiscriminatory basis, for use of public rights-of-way on a competitively neutral and nondiscriminatory basis, if the compensation required meets the requirements of subsection (b)(5). (f)Preemption (1)In generalIf, after notice and an opportunity for public comment, the Commission determines that a State or local government or instrumentality thereof has permitted or imposed any statute, regulation, or legal requirement that violates or is inconsistent with this section, the Commission shall preempt the enforcement of such statute, regulation, or legal requirement to the extent necessary to correct such violation or inconsistency.
(2)TimingNot later than 60 days after receiving a petition for preemption of the enforcement of a statute, regulation, or legal requirement as described in paragraph (1), the Commission shall grant or deny the petition. (g)Commercial mobile service providersNothing in this section shall affect the application of section 332(c)(3) to commercial mobile service providers.
(h)Rural marketsIt shall not be a violation of this section for a State to require a telecommunications carrier that seeks to provide telephone exchange service or exchange access in a service area served by a rural telephone company to meet the requirements in section 214(e)(1) for designation as an eligible telecommunications carrier for that area before being permitted to provide such service. This subsection shall not apply— (1)to a service area served by a rural telephone company that has obtained an exemption, suspension, or modification of section 251(c)(4) that effectively prevents a competitor from meeting the requirements of section 214(e)(1); and
(2)to a provider of commercial mobile services. (i)When request considered complete; received (1)When request considered complete (A)In generalFor the purposes of this section, a request to a State or local government or instrumentality thereof shall be considered complete if the requesting party has not received a written notice from the government or instrumentality within 10 business days after the date on which the request is received by the government or instrumentality—
(i)stating that all the information (including any form or other document) required by the government or instrumentality to be submitted for the request to be considered complete has not been submitted; and (ii)identifying the information required to be submitted that was not submitted.
(B)DefinitionIn this paragraph, the term received by the government or instrumentality means— (i)in the case of a request submitted electronically, on the date on which the request is transmitted;
(ii)in the case of a request submitted in person, on the date on which the request is delivered to the individual or at the location specified by the government or instrumentality for in-person submission; and (iii)in the case of a request submitted in any other manner, on the date determined under regulations promulgated by the Commission for the manner in which the request is submitted.
(2)When complete request considered receivedFor the purposes of this section, a complete request shall be considered received on the date on which the requesting party submits to the government or instrumentality all information (including any form or other document) required by the government or instrumentality to be submitted for the request to be considered complete. (j)DefinitionsIn this section:
(1)Eligible support infrastructureThe term eligible support infrastructure means infrastructure that supports or houses a facility for communication by wire (or is designed to and capable of supporting or housing such a facility) at the time when a complete request to a State or local government or instrumentality thereof for authorization to place, construct, or modify a telecommunications service facility in or on the infrastructure is received by the government or instrumentality. (2)Telecommunications service facilityThe term telecommunications service facility means a facility for the provision of any interstate or intrastate telecommunications service..
203.Cable leadershipSection 621 of the Communications Act of 1934 (47 U.S.C. 541) is amended by adding at the end the following:  (g)Timing of decision on request for franchise (1)In generalNot later than 120 days after the date on which a franchising authority receives a complete request for the grant of a franchise (other than a renewal thereof), the franchising authority shall approve or deny such request.
(2)Deemed grant of new franchiseIf the franchising authority does not approve or deny a request under paragraph (1) by the day after the date on which the time period ends under such paragraph, such request shall be deemed granted on such day. (3)ApplicabilityNotwithstanding any provision of this title, the timeframe under paragraph (1) shall apply collectively to all proceedings required by a franchising authority for the approval of the request. 
(4)No tollingA timeframe under paragraph (1) may not be tolled by any moratorium, whether express or de facto, imposed by a franchising authority on the consideration of any request for a franchise.  (5)Written decision and recordAny decision by a franchising authority to deny a complete request for a franchise shall be—
(A)in writing; (B)supported by substantial evidence contained in a written record; and
(C)publicly released, contemporaneously with the decision.  (6)When request considered complete; received (A)When request considered complete (i)In generalFor the purposes of this subsection, a request to a franchising authority shall be considered complete if the requesting party has not received a written notice from the franchising authority within 10 business days after the date on which the request is received by the franchising authority—
(I)stating that all the information (including any form or other document) required by the franchising authority to be submitted for the request to be considered complete has not been submitted; and (II)identifying the information required to be submitted that was not submitted.
(ii)DefinitionIn this paragraph, the term received by the franchising authority means— (I)in the case of a request submitted electronically, on the date on which the request is transmitted;
(II)in the case of a request submitted in person, on the date on which the request is delivered to the individual or at the location specified by franchising authority for in-person submission; and (III)in the case of a request submitted in any other manner, on the date determined under regulations promulgated by the Commission for the manner in which the request is submitted.
(B)When complete request considered receivedFor the purposes of this subsection, a complete request shall be considered received on the date on which the requesting party submits to the franchising authority all information (including any form or other document) required by the franchising authority to be submitted for the request to be considered complete.. 204.Cable expansionSection 624 of the Communications Act of 1934 (47 U.S.C. 544) is amended by adding at the end the following: 

(j)Request regarding placement, construction, or modification of certain facilities
(1)No affect on authority of franchising authorityExcept as provided in paragraph (2), and notwithstanding any other provision of this section, nothing in this title shall limit or affect the authority of a franchising authority over decisions regarding the placement, construction, and modification of a covered facility within the jurisdiction of such franchising authority. (2)Limitations (A)Ability to provide or enhance cable serviceThe regulation of the placement, construction, or modification of a covered facility by a franchising authority shall not prohibit or have the effect of prohibiting the ability of a cable operator to provide cable service, or enhance cable service provided, under a franchise granted by such franchising authority. 
(B)Timing of decisions on requests for authorizations to place, construct, or modify facility
(i)Request for authorization to place, construct, or modify facility
(I)TimeframeA franchising authority shall approve or deny a complete request for authorization to place, construct, or modify a covered facility not later than— (aa)if the request is for authorization to place, construct, or modify a covered facility in or on an eligible support infrastructure, 90 days after the date on which the franchising authority receives the request; and 
(bb)if the request is not for authorization to place, construct modify a covered facility in or on an eligible support infrastructure, 150 days after the date on which franchising authority receives the request. (II)ApplicabilityNotwithstanding any provision of this title, the applicable timeframe under subparagraph (A) shall apply collectively to all proceedings required by a franchising authority for the approval of the request.
(III)No tollingA timeframe under subparagraph (A) may not be tolled by any moratorium, whether express or de facto, imposed by a franchising authority on the consideration of any request for authorization to place, construct, or modify a facility for the provision of cable service. (IV)Written decision and recordAny decision by a franchising authority to deny a complete request for authorization to place, construct, or modify a covered facility shall be—
(aa)in writing; (bb)supported by substantial evidence contained in a written record; and
(cc)publicly released, contemporaneously with the decision. (C)When request considered complete; received (i)When request considered complete (I)In generalFor the purposes of this subparagraph (B), a request to a franchising authority shall be considered complete if the requesting party has not received a written notice from the franchising authority within 10 business days after the date on which the request is received by the franchising authority—
(aa)stating that all the information (including any form or other document) required by the franchising authority to be submitted for the request to be considered complete has not been submitted; and (bb)identifying the information required to be submitted that was not submitted.
(II)DefinitionIn this clause, the term received by the franchising authority means— (aa)in the case of a request submitted electronically, on the date on which the request is transmitted;
(bb)in the case of a request submitted in person, on the date on which the request is delivered to the individual or at the location specified by the franchising authority for in-person submission; and (cc)in the case of a request submitted in any other manner, on the date determined under regulations promulgated by the Commission for the manner in which the request is submitted.
(ii)When complete request considered receivedFor the purposes of subparagraph (B), a complete request shall be considered received on the date on which the requesting party submits to the franchising authority all information (including any form or other document) required by the franchising authority to be submitted for the request to be considered complete. (D)DefinitionsIn this subsection:
(i)Eligible support infrastructureThe term eligible support infrastructure means infrastructure that supports or houses a facility for communication by wire (or is designed to and capable of supporting or housing such facility) at the time when a complete request to a franchising authority for authorization to place, construct, or modify a covered facility in or on the infrastructure is received by the franchising authority. (ii)Covered facilityThe term covered facility means a facility—
(I)for the provision of cable service; and (II)that serves subscribers using an easement or public right-of-way..
205.Cable competition
(a)In generalSection 627 of the Communications Act of 1934 (47 U.S.C. 547) is amended to read:   627.Conditions of sale or transfer (a)Value of cable system upon sale or transfer (1)After denial of franchise renewalIf a renewal of a franchise held by a cable operator is denied and the franchising authority acquires ownership of the cable system or effects a transfer of ownership of the system to another person, any such acquisition or transfer shall be at fair market value, determined on the basis of the cable system valued as a going concern but with no value allocated to the franchise itself. 
(2)After revocation of franchise for causeIf a franchise held by a cable operator is revoked for cause and the franchising authority acquires ownership of the cable system or effects a transfer of ownership of the system to another person, any such acquisition or transfer shall be at fair market value.  (b)Limitations on authority of franchising authority with respect to transfer of franchise (1)In generalA franchising authority may not—
(A)preclude a cable operator from transferring a franchise to a person to which such franchise was not initially granted; or (B)require a cable operator to which a franchise is initially granted to receive approval from the franchising authority for the transfer of such franchise to a person who to which such franchise was not initially granted.
(2)NotificationIn the case of the transfer of a franchise to a person to which such franchise was not originally granted, a franchising authority may require a cable operator to which a franchise was initially granted to, not later than 15 days after a transfer of a franchise, notify the franchising authority in writing of such transfer. (3)Transfer definedIn this subsection, the term transfer means the assignment rights under a franchise through any transaction, including a merger, sale, assignment, restructuring, or transfer of control of a cable operator or a cable system..
(b)Effective dateThis section, and the amendments made by subsection (a), shall take effect 6 months after the date of the enactment of this Act. (c)ApplicationThis section, and the amendment made by subsection (a), shall apply to a franchise granted—
(1)on or after the effective date established by subsection (b); or (2)before such date, if such franchise (including any renewal term thereof) is in effect on such date. 
206.Cable transparency
(a)In generalSection 626 of the Communications Act of 1934 (47 U.S.C. 546) is amended to read as follows:  626.Franchise term and termination (a)Franchise termA franchise shall continue in effect (without any requirement for renewal) until the date on which the franchise is revoked or terminated in accordance with subsection (b).
(b)Limits
(1)Prohibition against revocation; terminationExcept as provided in paragraph (2), a franchise may not be— (A)revoked by a franchising authority;
(B)terminated by a cable operator; or  (C)revoked or terminated by operation of law, including by a term in a franchise that revokes or terminates such franchise on a specific date, after a period of time, or upon the occurrence of an event.
(2)When termination or revocation of franchise permitted
(A)Termination by cable operator
(i)In generalA cable operator may terminate a franchise by submitting to the franchising authority a written request for the franchising authority to revoke such franchise. (ii)Time of revocationIf the cable operator submits a complete request under clause (i), the franchising authority shall revoke the franchise on the date that is 90 days after the franchising authority receives such request.
(iii)Deemed to be revokedIf a franchising authority does not approve a request by the date required under clause (ii), the franchise is deemed revoked on the day after such date. (B)Termination by franchising authorityA franchising authority may revoke a franchise if the franchising authority—
(i)finds that the cable operator has knowingly and willfully failed to substantially meet a material requirement imposed by the franchise; (ii)provides the cable operator a reasonable opportunity to cure such failure, after which the cable operator fails to cure such failure; and
(iii)does not waive the material requirement or acquiesce with the failure to substantially meet such requirement. (C)When request considered complete; received (i)When request considered complete (I)In generalFor the purposes of this paragraph, a request to a franchising authority shall be considered complete if the cable operator has not received a written notice from the franchising authority within 10 business days after the date on which the request is received by the franchising authority—
(aa)stating that all the information (including any form or other document) required by the franchising authority to be submitted for the request to be considered complete has not been submitted; and (bb)identifying the information required to be submitted that was not submitted.
(II)DefinitionIn this clause, the term received by the franchising authority means— (aa)in the case of a request submitted electronically, on the date on which the request is transmitted;
(bb)in the case of a request submitted in person, on the date on which the request is delivered to the individual or at the location specified by the franchising authority for in-person submission; and (cc)in the case of a request submitted in any other manner, on the date determined under regulations promulgated by the Commission for the manner in which the request is submitted.
(ii)When complete request considered receivedFor the purposes of this paragraph, a complete request shall be considered received on the date on which the cable operator submits to the franchising authority all information (including any form or other document) required by the franchising authority to be submitted for the request to be considered complete. (c)Review by Commission (1)PetitionA cable operator may petition the Commission for review of a determination by a franchising authority to revoke a franchise under subsection (b)(2)(B).
(2)ReviewThe Commission shall review the determination de novo.  (3)OrderIf, based on the evidence presented during the review, the Commission determines that the franchising authority has not demonstrated by a preponderance of the evidence that the franchising authority revoked the franchise in accordance with subsection (b)(2)(B), the Commission shall order the franchising authority to reinstate the franchise. .
(b)Elimination or modification of requirement in franchiseSection 625 of the Communications Act of 1934 (47 U.S.C. 545) is amended to read as follows:   625.Elimination or modification of requirement in franchise (a)In generalDuring the period in which a franchise is in effect, the cable operator may obtain the elimination or modification of any requirement in the franchise by submitting to the franchising authority a request for the elimination or modification of such requirement. 
(b)Elimination or modification of requirement in franchiseThe franchising authority shall eliminate or modify a requirement in accordance with a complete request submitted under subsection (a) not later than 120 days after receiving such request if the cable operator demonstrates in the request— (1)good cause for the elimination or modification of the requirement; and
(2)that the mix, quality, and level of services required by the franchise at the time the franchise was granted will be maintained after the elimination or modification of the requirement. (c)Deemed elimination or modificationExcept in the case of a request for the elimination or modification of a requirement for services relating to public, educational, or governmental access, if the franchising authority fails to approve or deny the complete request submitted under subsection (a) by the date described under subsection (b), the requirement shall be deemed eliminated or modified in accordance with the request on the day after such date.
(d)Appeal
(1)In generalAny cable operator whose request for elimination or modification of a requirement in a franchise under subsection (a) has been denied by a final decision of a franchising authority may obtain the elimination or modification of such franchise requirements pursuant to the provisions of section 635. (2)Grant of requestIn the case of any proposed elimination or modification of a requirement in a franchise under subsection (a), the court shall grant such elimination or modification only if the cable operator demonstrates to the court—
(A)good cause for the elimination or modification of the requirement; and (B)that the mix, quality, and level of services required by the franchise at the time the franchise was granted will be maintained after the elimination or modification of the requirement.
(e)When request considered complete; received
(1)When request considered complete
(A)In generalFor the purposes of this section, a request to a franchising authority shall be considered complete if the cable operator has not received a written notice from the franchising authority within 10 business days after the date on which the request is received by the franchising authority— (i)stating that all the information (including any form or other document) required by the franchising authority to be submitted for the request to be considered complete has not been submitted; and
(ii)identifying the information required to be submitted that was not submitted. (B)DefinitionIn this paragraph, the term received by the franchising authority means—
(i)in the case of a request submitted electronically, on the date on which the request is transmitted; (ii)in the case of a request submitted in person, on the date on which the request is delivered to the individual or at the location specified by the franchising authority for in-person submission; and
(iii)in the case of a request submitted in any other manner, on the date determined under regulations promulgated by the Commission for the manner in which the request is submitted. (2)When complete request considered receivedFor the purposes of this section, a complete request shall be considered received on the date on which the cable operator submits to the franchising authority all information (including any form or other document) required by the franchising authority to be submitted for the request to be considered complete..
(c)Technical and conforming amendmentsThe Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended— (1)in section 601—
(A)in paragraph (4), by striking the semicolon at the end and inserting ; and; (B)by striking paragraph (5); and
(C)by redesignating paragraph (6) as paragraph (5); (2)in section 602(9)—
(A)by striking initial; and (B)by striking , or renewal thereof (including a renewal of an authorization which has been granted subject to section 626),; 
(3)in section 611(b), by striking and may require as part of a cable operator’s proposal for a franchise renewal, subject to section 626;  (4)in section 612(b)(3)—
(A)by striking or as part of a proposal for renewal, subject to section 626,; and (B)by striking , or proposal for renewal thereof,; 
(5)in section 621(b)(3)— (A)in subparagraph (C)(ii), by striking or franchise renewal; and 
(B)in subparagraph (D)— (i)by striking initial; and 
(ii)by striking , a franchise renewal,; (6)in section 624—
(A)in subsection (b)(1), by striking (including requests for renewal proposals, subject to section 626); and  (B)in subsection (d)(1), by striking or renewal thereof;
(7)in section 627— (A)by striking subsection (a);
(B)in subsection (b), by inserting , as described in section 626(b)(2)(B), after for cause; and  (C)by striking (b) If and inserting If; and
(8)in section 635A(a), by striking renewal,. (d)Effective date; application (1)Effective dateThis section, and the amendments made by this section, shall take effect 6 months after the date of the enactment of this Act.
(2)ApplicationThis section, and the amendments made by this section, shall apply to a franchise granted— (A)on or after the effective date established by paragraph (1); or
(B)before such date, if such franchise (including, notwithstanding the amendment made by subsection (c)(2)(B), any renewal thereof) is in effect on such date. 207.Communities over regulating networks need economic competition today (a)In generalExcept as provided in subsections (b)(1) and (c), a State or political subdivision thereof may not provide or offer for sale to the public, a telecommunications provider, or to a commercial provider of broadband internet access service, retail or wholesale broadband internet access service.
(b)Transitional ruleAny State or political subdivision thereof providing or offering for sale, either to the public, a telecommunications provider, or to a provider of broadband internet access service, retail or wholesale broadband internet access service, before the date of the enactment of this section— (1)notwithstanding subsection (a), may continue to provide or offer for sale such service if the Commission finds there is no more than one other commercial provider of broadband internet access that provides competition for that service in a particular area;
(2)shall notify each subscriber of the State or political subdivision if a commercial provider of retail broadband internet access enters the market; and (3)may not construct or extend facilities used to deliver broadband internet access service beyond the geographic area in which the State or political subdivision thereof lawfully operates.
(c)ExceptionNotwithstanding subsection (a), this section does not apply to the Tennessee Valley Authority.  (d)Rules of construction (1)In generalThis section may not be construed to restrict a State or political subdivision thereof, from allowing the nondiscriminatory use of its rights-of-way, including access to utility poles, conduits, ducts, or similar support structures used for the deployment of facilities necessary to deliver broadband internet access service.
(2)Public safetyThis section may not be construed to restrict a State or political subdivision thereof, from providing broadband facilities or services for 9–1–1, enhanced 9–1–1 service, or Next Generation 9–1–1. (e)Limitation of Commission authorityNotwithstanding any provision of law, including section 706 of the Communications Act of 1934 (47 U.S.C. 706), the Commission may not pre-empt State laws to permit a State or political subdivision thereof to provide or offer for sale to the public retail or wholesale broadband internet access service.
(f)DefinitionsIn this section: (1)9–1–1 request for emergency assistanceThe term 9–1–1 request for emergency assistance means a communication, such as voice, text, picture, multimedia, or any other type of data that is sent to an emergency communications center for the purpose of requesting emergency assistance.
(2)Broadband internet access serviceThe term broadband internet access service has the meaning given that term in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation. (3)Commonly accepted standardsThe term commonly accepted standards means—
(A)the technical standards followed by the communications industry for network, device, and Internet Protocol connectivity, including standards developed by the Third Generation Partnership Project, the Institute of Electrical and Electronics Engineers, the Alliance for Telecommunications Industry Solutions, the Internet Engineering Taskforce, and the International Telecommunications Union; and  (B)standards that are accredited by a recognized authority such as the American National Standards Institute.
(4)Emergency communications centerThe term emergency communications center means a facility that is designated to receive a 9–1–1 request for emergency assistance and perform one or more of the following functions:  (A)Process and analyze 9–1–1 requests for emergency assistance and other gathered information. 
(B)Dispatch appropriate emergency response providers.  (C)Transfer or exchange 9–1–1 requests for emergency assistance and other gathered information with other emergency communications centers and emergency response providers. 
(D)Analyze any communications received from emergency response providers.  (E)Support incident command functions.
(5)Emergency response providerThe term emergency response provider— (A)has the meaning given that term under section 2 of the Homeland Security Act (47 U.S.C. 101); and
(B)includes Federal, State, and local governmental and nongovernmental emergency public safety, fire, law enforcement, emergency response, emergency medical (including hospital emergency facilities), and related personnel, agencies, and authorities. (6)Enhanced 9–1–1 serviceThe term enhanced 9–1–1 service has the meaning given that term in section 7(10) of the Wireless Communications and Public Safety Act of 1999 (47 U.S.C. 615b(10)).
(7)InteroperableThe term interoperable means the capability of emergency communications centers to receive 9–1–1 requests for emergency assistance and related data such as location information and callback numbers from the public, then process and share the 9–1–1 requests for emergency assistance and related data with other emergency communications centers and emergency response providers, regardless of jurisdiction, equipment, device, software, service provider, or other relevant factors, and without the need for proprietary interfaces. (8)Next Generation 9–1–1The term Next Generation 9–1–1 means an interoperable, secure, Internet Protocol-based system that—
(A)employs commonly accepted standards;  (B)enables the appropriate emergency communications centers to receive, process, and analyze all types of 9–1–1 requests for emergency assistance;
(C)acquires and integrates additional information useful to handling 9–1–1 requests for emergency assistance; and  (D)supports sharing information related to 9–1–1 requests for emergency assistance among emergency communications centers and emergency response providers.
(9)StateThe term State means any State of the United States, the District of Columbia, Puerto Rico, American Samoa, Guam, the United States Virgin Islands, the Northern Mariana Islands, and any other territory or possession of the United States.  (10)Telecommunications providerThe term telecommunications provider means an eligible telecommunications carrier as designated under section 214(e)(2) of the Communications Act of 1934 (47 U.S.C. 214(e)(2)).
208.Streamlining permitting to enable efficient deployment of broadband infrastructureTitle I of the Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended by adding at the end the following:  14.Exemption from review for certain communications facilities (a)For permitting by Commission (1)In generalNotwithstanding any provision of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or division A of subtitle III of title 54, United States Code, the Commission shall not be required to perform, and may not require any entity regulated by the Commission to perform, any review under such Act or division as a condition of permitting the placement and installation of a communications facility if—
(A)the new facility— (i)will be located within a public right-of-way; and
(ii)is not more than 50 feet tall or 10 feet higher than any existing structure in the public right-of-way, whichever is higher; (B)the new facility is—
(i)a replacement for an existing communications facility; and (ii)the same as, or substantially similar to (as such term is defined by the Commission), the communications facility that the new communications facility is replacing;
(C)the new facility is a type of communications facility that— (i)is described in subsection (c)(2)(B); and
(ii)meets the size limitation of a small antenna established by the Commission; or (D)the placement and installation involve the expansion of the site of an existing facility not more than 30 feet in any direction.
(2)Savings clauseNothing in this subsection shall be construed to affect— (A)the obligation of the Commission to evaluate radiofrequency exposure under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
(B)except as explicitly provided in this subsection, the obligation of any provider of a communications service to comply with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or division A of subtitle III of title 54, United States Code; (C)the authority of a State or local government to apply and enforce the zoning and other land use regulations of the State or local government to the extent consistent with this subsection and sections 253, 332(c)(7), and 621; or
(D)the authority or obligations established under section 20156(e) of title 49, United States Code. (b)For grant of easement on Federal propertyNo review shall be required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or division A of subtitle III of title 54, United States Code, as a condition of granting a covered easement for a communications facility if a covered easement has been granted for another communications facility or a utility facility with respect to the same building or other property owned by the Federal Government.
(c)DefinitionsIn this section: (1)AntennaThe term antenna means communications equipment that transmits or receives electromagnetic radio frequency signals used in the provision of wireless services.
(2)Communications facilityThe term communications facility includes— (A)any infrastructure, including any transmitting device, tower, or support structure, and any equipment, switches, wiring, cabling, power sources, shelters, or cabinets, associated with the licensed or permitted unlicensed wireless or wireline transmission of writings, signs, signals, data, images, pictures, and sounds of all kinds; and
(B)any antenna or apparatus— (i)that is designed for the purpose of emitting or receiving radio frequency;
(ii)that— (I)is designed to be operated, or is operating, from a fixed location pursuant to authorization by the Commission; or
(II)is using duly authorized devices that do not require individual licenses; and (iii)that is added to a tower, building, support pole, or other structure.
(3)Covered easementThe term covered easement means an easement, right-of-way, or lease to, in, over, or on a building or other property owned by the Federal Government, excluding Tribal land held in trust by the Federal Government (unless the Tribal Government of such land requests that the Commission not exclude the land for purposes of this definition), for the right to install, construct, modify, or maintain a communications facility. (4)Public right-of-wayThe term public right-of-way—
(A)means— (i)the area on, below, or above a public roadway, highway, street, sidewalk, alley, or similar property; and
(ii)any land immediately adjacent to and contiguous with property described in clause (i) that is within the right-of-way grant; and (B)does not include a portion of the Interstate System (as such term is defined in section 101(a) of title 23, United States Code).
(5)Support PoleThe term support pole means an upright pole or structure used or capable of being used to support a wireless service facility. (6)Utility facilityThe term utility facility means any privately, publicly, or cooperatively owned line, facility, or system for producing, transmitting, or distributing power, electricity, light, heat, gas, oil, crude products, water, steam, waste, storm water not connected with highway drainage, or any other similar commodity, including any fire or police signal system or street lighting system, that directly or indirectly serves the public.
(7)Wireless serviceThe term wireless service means the transmission by radio communication of voice, video, or data communications services, including Internet Protocol or any successor protocol-enabled services, or any combination of those services, whether provided on a licensed or permitted unlicensed basis. (8)Wireless service facilityThe term wireless service facility means a facility for the provision of wireless service..
209.Wireless broadband competition and efficient deployment
(a)NEPA exemptionA covered project shall not be subject to the requirements of section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)). (b)National Historic Preservation Act exemptionA covered project shall not be considered an undertaking under section 300320 of title 54, United States Code.
(c)DefinitionsIn this section:  (1)CommissionThe term Commission means the Federal Communications Commission. 
(2)Covered projectThe term covered project means a project— (A)for—
(i)the mounting or installation of an eligible personal wireless service facility with another eligible personal wireless service facility that exists at the time at which a complete request for authorization of such mounting or installation is filed with a State or local government or instrumentality thereof; or (ii)the modification of an eligible personal wireless service facility; and
(B)for which a permit, license, or approval from the Commission is required or that is otherwise subject to the jurisdiction of the Commission. (3)Eligible personal wireless service facilityThe term eligible personal wireless service facility means any antenna, apparatus, or transmitting device, and any equipment, switches, wiring, cabling, power sources, shelters, or cabinets, for the provision of a personal wireless service.
(4)Personal wireless servicesThe term personal wireless services— (A)has the meaning given such term in section 332(c)(7)(C) of the Communications Act of 1934 (47 U.S.C. 332(c)(7)(C)); and
(B)also includes commercial mobile data service (as defined in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401)). (5)StateThe term State means the 50 States, the District of Columbia, the territories and possessions of the United States, and each federally recognized Indian Tribe.
210.Broadband competition and efficient deployment
(a)NEPA exemptionA covered project shall not be subject to the requirements of section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)). (b)National Historic Preservation Act exemptionA covered project shall not be considered an undertaking under section 300320 of title 54, United States Code.
(c)DefinitionsIn this section:  (1)CommissionThe term Commission means the Federal Communications Commission. 
(2)Covered projectThe term covered project means a project— (A)for the placement, construction, or modification of a telecommunications service facility in or on eligible support infrastructure; and
(B)for which a permit, license, or approval from the Commission is required or that is otherwise subject to the jurisdiction of the Commission. (3)Eligible support infrastructureThe term eligible support infrastructure means infrastructure that supports or houses a facility for communication by wire (or is designed to and capable of supporting or housing such a facility) at the time when a complete request to a State or local government or instrumentality thereof for authorization to place, construct, or modify a telecommunications service facility in or on the infrastructure is received by the government or instrumentality.
(4)StateThe term State means the 50 States, the District of Columbia, the territories and possessions of the United States, and each federally recognized Indian Tribe. (5)Telecommunications serviceThe term telecommunications service has the meaning given such term in section 3 of the Communications Act of 1934 (47 U.S.C. 153).
(6)Telecommunications service facilityThe term telecommunications service facility means a facility for the provision of any interstate or intrastate telecommunications service. 211.Wireless resiliency and flexible investment (a)In general Section 6409(a) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1455(a)) is amended—
(1)in paragraph (1), by striking eligible facilities request for a modification of an existing wireless tower or base station that does not substantially change the physical dimensions of such tower or base station and inserting complete eligible facilities request for a modification of an existing wireless tower, base station, or eligible support structure that does not substantially change the physical dimensions of such tower, base station, or eligible support structure;  (2)by amending paragraph (2) to read as follows:

(2)Time frame
(A)In generalNot later than 60 days after the date on which a State or local government receives a complete eligible facilities request described under paragraph (1), the State or local government shall approve such request. (B)Deemed approvalIf a State or local government does not approve an eligible facilities request by the date required under subparagraph (A), the request is deemed approved on the day after such date.
(C)When request considered complete; received
(i)When request considered complete
(I)In generalFor the purposes of this paragraph, an eligible facilities request to a State or local government shall be considered complete if the requesting party has not received a written notice from the State or local government within 10 business days after the date on which the request is received by the State or local government— (aa)stating that all the information (including any form or other document) required by the State or local government to be submitted for the request to be considered complete has not been submitted; and 
(bb)identifying the information required to be submitted that was not submitted. (II)DefinitionIn this clause, the term received by the State or local government means—
(aa)in the case of an eligible facilities request submitted electronically, on the date on which the request is transmitted;  (bb)in the case of an eligible facilities request submitted in person, on the date on which the request is delivered to the individual or at the location specified by the State or local government for in-person submission; and
(cc)in the case of an eligible facilities request submitted in any other manner, on the date determined under regulations promulgated by the Commission for the manner in which the request is submitted.  (ii)When complete request considered receivedFor the purposes of this paragraph, a complete eligible facilities request shall be considered received on the date on which the requesting party submits to the State or local government all information (including any form or other document) required by the State or local government to be submitted for the request to be considered complete.; and 
(3)by adding at the end the following:   (4)DefinitionsIn this subsection: 
(A)Eligible facilities requestThe term eligible facilities request means any request for modification of an existing wireless tower, base station, or eligible support structure that involves— (i)collocation of new transmission equipment;
(ii)removal of transmission equipment; (iii)replacement of transmission equipment; or
(iv)placement, modification, or construction of equipment that— (I)improves the resiliency of the wireless tower, base station, or eligible support structure; and
(II)provides a direct benefit to public safety, such as— (aa)providing backup power for the wireless tower, base station, or eligible support structure;
(bb)hardening the wireless tower, base station, or other eligible support structure; or (cc)providing more reliable connection capability using the wireless tower, base station, or eligible support structure.
(B)Eligible support structureThe term eligible support structure means a structure that supports a personal wireless service facility at the time at which the eligible facilities request is made. (C)Personal wireless service facilityThe term personal wireless service facility means a facility necessary for the provision of—
(i)commercial mobile service; (ii)commercial mobile data service (as that term is defined in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401));
(iii)unlicensed wireless service; and  (iv)common carrier wireless exchange access service..
(b)ImplementationNot later than 180 days after the date of the enactment of this Act, the Federal Communications Commission shall issue final rules implementing subsection (a), and the amendments made by such subsection. 212.Broadband resiliency and flexible investment (a)In generalSection 6409(a) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1455(a)) is amended—
(1)in paragraph (1), by striking any eligible facilities request and inserting the following:  any complete—
(A)eligible facilities request for a modification of an existing wireless tower, base station, or eligible support structure that does not substantially change the physical dimensions of such tower, base station, or eligible support structure; and (B)eligible telecommunications facilities request for a modification of any existing telecommunications service facility in or on an eligible support infrastructure that does not substantially change the physical dimensions of such facility. ;
(2)by amending paragraph (2) to read as follows:  (2)Time frame (A)In generalNot later than 60 days after the date on which a State or local government receives a complete request described under paragraph (1), the State or local government shall approve such request.
(B)Deemed approvalIf a State or local government does not approve a request by the date required under subparagraph (A), the request is deemed approved on the day after such date. (C)When request considered complete; received (i)When request considered complete (I)In generalFor the purposes of this paragraph, a request to a State or local government shall be considered complete if the requesting party has not received a written notice from the State or local government within 10 business days after the date on which the request is received by the State or local government—
(aa)stating that all the information (including any form or other document) required by the State or local government to be submitted for the request to be considered complete has not been submitted; and  (bb)identifying the information required to be submitted that was not submitted.
(II)DefinitionIn this clause, the term received by the State or local government means— (aa)in the case of a request submitted electronically, on the date on which the request is transmitted; 
(bb)in the case of a request submitted in person, on the date on which the request is delivered to the individual or at the location specified by the State or local government for in-person submission; and (cc)in the case of a request submitted in any other manner, on the date determined under regulations promulgated by the Commission for the manner in which the request is submitted. 
(ii)When complete request considered receivedFor the purposes of this paragraph, a complete request shall be considered received on the date on which the requesting party submits to the State or local government all information (including any form or other document) required by the State or local government to be submitted for the request to be considered complete.; and  (3)by adding at the end the following: 

(4)DefinitionsIn this subsection:  (A)Eligible facilities requestThe term eligible facilities request means any request for modification of an existing wireless tower, base station, or eligible support structure that involves—
(i)collocation of new transmission equipment; (ii)removal of transmission equipment;
(iii)replacement of transmission equipment; or (iv)placement, modification, or construction of equipment that—
(I)improves the resiliency of the wireless tower, base station, or eligible support structure; and (II)provides a direct benefit to public safety, such as—
(aa)providing backup power for the wireless tower, base station, or eligible support structure; (bb)hardening the wireless tower, base station, or other eligible support structure; or
(cc)providing more reliable connection capability using the wireless tower, base station, or other eligible support structure. (B)Eligible telecommunications facilities requestThe term eligible telecommunications facilities request means any request for modification of an existing telecommunications service facility in or on an eligible support infrastructure that involves—
(i)collocation of new telecommunications service facility equipment; (ii)removal of telecommunications service facility equipment; or
(iii)replacement of telecommunications service facility equipment.  (C)Eligible support infrastructureThe term eligible support infrastructure means infrastructure that supports or houses a facility for communication by wire (or is designed to and capable of supporting or housing such a facility) at the time when a complete request to a State or local government or instrumentality thereof for authorization to place, construct, or modify a telecommunications service facility in or on the infrastructure is received by the government or instrumentality.
(D)Eligible support structureThe term eligible support structure means a structure that supports a personal wireless service facility at the time at which the eligible facilities request is made. (E)Personal wireless service facilityThe term personal wireless service facility means a facility necessary for the provision of—
(i)commercial mobile service; (ii)commercial mobile data service (as that term is defined in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401));
(iii)unlicensed wireless service; and  (iv)common carrier wireless exchange access service.
(F)Telecommunications service facilityThe term telecommunications service facility means a facility for the provision of any interstate or intrastate telecommunications service.. (b)ImplementationNot later than 180 days after the date of the enactment of this Act, the Federal Communications Commission shall issue final rules implementing subsection (a), and the amendments made by such subsection.
213.Proportional reviews for broadband deploymentSection 6409(a)(3) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1455(a)(3)) is amended to read as follows:   (3)Application of NEPA; NHPA (A)NEPA exemptionAn eligible facilities request shall not be subject to the requirements of section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
(B)National Historic Preservation Act exemptionAn eligible facilities request shall not be considered an undertaking under section 300320 of title 54, United States Code.. 214.Protecting critical infrastructure (a)In generalTitle V of the Communications Act of 1934 (47 U.S.C. 501 et seq.) is amended by adding after section 501, the following new section:

501A.Enhanced general penalty
(a)OffensesWhoever, during and in relation to a violation enumerated in section 501, willfully or maliciously destroys any communications facility, in addition to the punishment provided for a violation that includes imprisonment, be sentenced to a term of imprisonment of 2 years. (b)Consecutive sentenceNotwithstanding any other provision of law—
(1)a court may not place on probation any person convicted of a violation of this section; (2)except as provided in paragraph (3), a term of imprisonment imposed on a person under this section may not run concurrently with any other term of imprisonment imposed on the person under any other provision of law, including any term of imprisonment imposed for the violation of this section; and
(3)a term of imprisonment imposed on a person for a violation of this section may, in the discretion of the court, run concurrently, in whole or in part, only with another term of imprisonment that is imposed by the court at the same time on that person for an additional violation of this section, if the discretion is exercised in accordance with applicable guidelines and policy statements issued by the Sentencing Commission pursuant to section 994 of title 28, United States Code. (c)Communications facility definedIn this section, the term communications facility includes—
(1)any infrastructure, including any transmitting device, tower, or support structure, and any equipment, switches, wiring, cabling, power sources, shelters, or cabinets, associated with the licensed or permitted unlicensed wireless or wireline transmission of writings, signs, signals, data, images, pictures, and sounds of all kinds; and (2)any antenna or apparatus that—
(A)is designed for the purpose of emitting radio frequency; (B)is designed to be operated, or is operating, from a fixed location pursuant to authorization by the Commission or is using duly authorized devices that do not require individual licenses; and
(C)is added to a tower, building, or other structure.. 215.Reducing antiquated permitting for infrastructure deployment (a)DefinitionsIn this section:
(1)Personal wireless serviceThe term personal wireless service means— (A)commercial mobile service (as defined in section 332(d) of the Communications Act of 1934 (47 U.S.C. 332(d)));
(B)commercial mobile data service (as defined in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401)); (C)unlicensed wireless service; and
(D)common carrier wireless exchange access service. (2)Personal wireless service facilityThe term personal wireless service facility means a facility for the provision of personal wireless service.
(3)Small personal wireless service facilityThe term small personal wireless service facility— (A)means a personal wireless service facility in which each antenna is not more than 3 cubic feet in volume; and
(B)does not include a wireline backhaul facility. (4)Wireline backhaul facilityThe term wireline backhaul facility means an above-ground or underground wireline facility used to transport communications service or other electronic communications from a small personal wireless service facility or its adjacent network interface device to a communications network.
(b)In generalThe deployment of a small personal wireless service facility shall not constitute an undertaking under section 300320 of title 54, United States Code, or a major Federal action for the purposes of section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).  (c)Rebuttable presumption (1)In generalIf a federally recognized Indian Tribe or Native Hawaiian Organization is shown to have received a complete Form 620 or Form 621 (or any successor form), or can be reasonably expected to have received a complete Form 620 or Form 621 (or any successor form), and has not acted on a complete request contained in the form within 45 days after such receipt—
(A)the Commission and a court of competent jurisdiction (as the case may be) shall presume the applicant has made a good faith effort to provide the information reasonably necessary for federally recognized Indian Tribes and Native Hawaiian Organizations to ascertain whether historic properties of religious and cultural significance to them may be affected by the undertaking; and (B)the federally recognized Indian Tribe or Native Hawaiian Organization (as the case may be) shall be presumed to have disclaimed interest in the application.
(2)Overcoming presumption
(A)In generalFederally recognized Indian Tribe or Native Hawaiian Organization may overcome the presumption under paragraph (1) upon favorably demonstrating one or more of the factors to be considered under subparagraph (B). (B)Factors consideredThe review by the Commission or a court of competent jurisdiction under paragraph (1) shall give substantial weight to—
(i)whether the applicant made a reasonable attempt to follow up with the federally recognized Indian Tribe or Native Hawaiian Organization not earlier than 30 days, and not later than 50 days, after the applicant submitted a complete Form 620 or Form 621 (as the case may be) to the federally recognized Indian Tribe or Native Hawaiian Organization; and (ii)whether the rules of the Commission and Form 620 or Form 621 is found to be in violation of a Nationwide Programmatic Agreement of the Commission.
216.Coastal broadband deployment
(a)NEPA exemptionA covered project shall not be subject to the requirements of section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)). (b)National Historic Preservation Act exemptionA covered project shall not be considered an undertaking under section 300320 of title 54, United States Code.
(c)DefinitionsIn this section: (1)CommissionThe term Commission means the Federal Communications Commission. 
(2)Communications facilityThe term communications facility includes— (A)any wireless or wireline infrastructure for the transmission of writing, signs, signals, data, images, pictures, or sounds of all kinds;
(B)any transmitting device, tower, or support structure, and any equipment, switches, wiring, cabling, power sources, shelters, or cabinets, associated with the provision of communications service; and (C)any antenna or apparatus that—
(i)is designed for the purpose of emitting radio frequency; (ii)is designed to be operated, or is operating, from a fixed location; and
(iii)is added to a tower, building, or other structure. (3)Communications serviceThe term communications service means a service for the transmission of writing, signs, signals, data, images, pictures, or sounds of all kinds.
(4)Covered projectThe term covered project means a project— (A)for the deployment or modification of a communications facility that is to be carried out entirely within a floodplain (as defined in section 9.4 of title 44, Code of Federal Regulations, as in effect on the date of the enactment of this Act); and
(B)for which a permit, license, or approval from the Commission is required or that is otherwise subject to the jurisdiction of the Commission. 217.Brownfields broadband deployment (a)NEPA exemptionA covered project shall not be subject to the requirements of section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
(b)National Historic Preservation Act exemptionA covered project shall not be considered an undertaking under section 300320 of title 54, United States Code. (c)DefinitionsIn this section:
(1)CommissionThe term Commission means the Federal Communications Commission.  (2)Communications facilityThe term communications facility includes—
(A)any wireless or wireline infrastructure for the transmission of writing, signs, signals, data, images, pictures, or sounds of all kinds; (B)any transmitting device, tower, or support structure, and any equipment, switches, wiring, cabling, power sources, shelters, or cabinets, associated with the provision of communications service; and
(C)any antenna or apparatus that— (i)is designed for the purpose of emitting radio frequency;
(ii)is designed to be operated, or is operating, from a fixed location; and (iii)is added to a tower, building, or other structure.
(3)Communications serviceThe term communications service means a service for the transmission of writing, signs, signals, data, images, pictures, or sounds of all kinds. (4)Covered projectThe term covered project means a project—
(A)for the deployment or modification of a communications facility that is to be carried out entirely within a brownfield site (as defined in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601)); and (B)for which a permit, license, or approval from the Commission is required or that is otherwise subject to the jurisdiction of the Commission.
218.Trusted broadband networks
(a)NEPA exemptionA covered project shall not be subject to the requirements of section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)). (b)National Historic Preservation Act exemptionA covered project shall not be considered an undertaking under section 300320 of title 54, United States Code.
(c)Covered project definedIn this section, the term covered project means a project to permanently remove covered communications equipment or services (as defined in section 9 of the Secure and Trusted Communications Networks Act of 2019 (47 U.S.C. 1608)) and to replace such covered communications equipment or services with communications equipment or services that are not covered communications equipment or services (as so defined). 219.Connecting communities post disaster (a)NEPA exemptionA covered project shall not be subject to the requirements of section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
(b)National Historic Preservation Act exemptionA covered project shall not be considered an undertaking under section 300320 of title 54, United States Code. (c)DefinitionsIn this section:
(1)Communications facilityThe term communications facility includes— (A)any wireless or wireline infrastructure for the transmission of writing, signs, signals, data, images, pictures, or sounds of all kinds;
(B)any transmitting device, tower, or support structure, and any equipment, switches, wiring, cabling, power sources, shelters, or cabinets, associated with the provision of communications services; and (C)any antenna or apparatus that—
(i)is designed for the purpose of emitting radio frequency; (ii)is designed to be operated, or is operating, from a fixed location; and
(iii)is added to a tower, building, or other structure. (2)Communications serviceThe term communications service means a service for the transmission of writing, signs, signals, data, images, pictures, or sounds of all kinds.
(3)Covered projectThe term covered project means a project that— (A)is to be carried out within an area for which the President has declared a major disaster or an emergency under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.);
(B)is to be carried out not later than 5 years after the date on which the President made such declaration; and (C)replaces a communications facility damaged by such disaster or emergency or makes improvements to a communications facility in such area that could reasonably be considered as necessary for recovery from such disaster or emergency or to prevent or mitigate future disasters or emergencies.
220.Wildfire wireless resiliency
(a)NEPA exemptionA covered project shall not be subject to the requirements of section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)). (b)National historic preservation act exemptionA covered project shall not be considered an undertaking under section 300320 of title 54, United States Code.
(c)DefinitionsIn this section: (1)Communications facilityThe term communications facility includes—
(A)any wireless or wireline infrastructure for the transmission of writing, sign, signal, data, image, picture, or sound of any kind; (B)any transmitting device, tower, or support structure, and any equipment, switch, wiring, cabling, power source, shelter, or cabinet, associated with the provision of communications services; and
(C)any antenna or apparatus that— (i)is designed for the purpose of emitting radio frequency;
(ii)is designed to be operated, or is operating, from a fixed location; and (iii)is added to a tower, building, or other structure.
(2)Communications serviceThe term communications service means a service for the transmission of any writing, sign, signal, data, image, picture, or sound of any kind. (3)Covered projectThe term covered project means a project that—
(A)is to be carried out entirely within an area for which a Governor has declared a major disaster or an emergency related to a wildfire; (B)is to be carried out not later than 5 years after the date the Governor made such declaration; and
(C)replaces a communications facility damaged by such disaster or emergency or makes improvements to a communications facility in such area that could reasonably be considered as necessary for recovery from such disaster or emergency or to prevent or mitigate any future disaster or emergency. 221.Standard fees (a)In generalSection 6409 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1455) is amended—
(1)by redesignating subsection (d) as subsection (e); and (2)by inserting after subsection (c) the following:

(d)Common fee schedule
(1)In generalNotwithstanding any other provision of law, the Administrator of General Services shall establish a common fee schedule for the processing of applications under subsections (b)(1) and (c). (2)Fee guidelinesThe application fees established under paragraph (1) shall be—
(A)based on direct and actual cost recovery; and (B)competitively neutral with regard to other users of the building or other property owned by the Federal Government.
(3)ExceptionsThe Administrator of General Services may establish competitively neutral exceptions to the fee amounts established under paragraph (1)— (A)in consideration of the public benefit provided by a grant of an easement, right-of-way, or lease; and
(B)in the interest of expanding wireless and broadband coverage. (4)Use of fees collectedAny fee collected by an executive agency under this section shall only be available to the extent, and in such amounts, as are provided in advance in appropriation Acts, to the agency to cover the costs of granting the easement, right-of-way, or lease..
(b)DeadlineThe Administrator of General Services shall establish the fee schedule required under section 6409(d) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1455(d)), as added by subsection (a), not later than 30 days after the date of enactment of this Act. 222.Expediting Federal broadband deployment (a)DefinitionsIn this section: 
(1)Appropriate committees of congressThe term “appropriate committees of Congress” means—  (A)the Committee on Energy and Commerce of the House of Representatives;
(B)the Committee on Natural Resources of the House of Representatives; (C)the Committee on Commerce, Science, and Transportation of the Senate;
(D)the Committee on Environment and Public Works of the Senate; (E)the Committee on Agriculture of the House of Representatives; and
(F)the Committee on Agriculture, Nutrition, and Forestry of the Senate. (2)Assistant secretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.
(3)Communications facilityThe term communications facility includes— (A)any infrastructure, including any transmitting device, tower, or support structure, and any equipment, switches, wiring, cabling, power sources, shelters, or cabinets, associated with the licensed or permitted unlicensed wireless or wireline transmission of writings, signs, signals, data, images, pictures, and sounds of all kinds; and
(B)any antenna or apparatus that— (i)is designed for the purpose of emitting radio frequency;
(ii)is designed to be operated, or is operating, from a fixed location pursuant to authorization by the Commission or is using duly authorized devices that do not require individual licenses; and (iii)is added to a tower, building, or other structure.
(4)Communications useThe term communications use means the placement and operation of a communications facility. (5)Communications use authorizationThe term communications use authorization means an easement, right-of-way, lease, license, or other authorization to locate or modify a communications facility on covered land by the Department concerned for the primary purpose of authorizing the occupancy and use of the covered land for communications use.
(6)Covered landThe term covered land means— (A)public land administered by the Secretary of the Interior; and
(B)National Forest System land. (7)Department concernedThe term Department concerned means the Department of the Interior or the Department of Agriculture.
(8)Organization unitThe term organizational unit means— (A)with respect to public land administered by the Secretary of the Interior—
(i)a State office; (ii)a district office; or
(iii)a field office; and (B)within the Forest Service—
(i)a regional office; (ii)the headquarters;
(iii)a management unit; or (iv)a ranger district office.
(9)Strike forceThe term Strike Force means the interagency strike force established in subsection (b)(1). (b)Strike force (1)EstablishmentNot later than 180 days after the date of enactment of this Act, the Assistant Secretary shall establish an interagency strike force to increase prioritization by the Department concerned, senior management of the Department concerned, or an organizational unit of reviews for communications use authorizations.
(2)DutiesIn carrying out the prioritization under paragraph (1), the Strike Force shall—  (A)conduct periodic calls between members of the Strike Force relating to requests for communications use authorizations; and 
(B)monitor and facilitate accountability of the Department concerned and organizational units to meet objective and reasonable goals for the review of requests for communications use authorizations. (3)MembersThe Strike Force shall be composed of such representatives of Departments concerned as the Assistant Secretary considers appropriate, in addition to—
(A)the Assistant Secretary; (B)a representative of the Department concerned;
(C)senior management of the Department concerned; and (D)the head of each organizational unit.
(4)Report to congressNot later than 270 days after the date of enactment of this Act, the Strike Force shall submit to the appropriate committees of Congress a report on the effectiveness of the Strike Force in increasing the prioritization of reviews for communications use authorization requests. 223.Federal broadband deployment in unserved areas (a)DefinitionsIn this section:
(1)Appropriate committees of CongressThe term appropriate committees of Congress means— (A)the Committee on Energy and Commerce of the House of Representatives;
(B)the Committee on Natural Resources of the House of Representatives; (C)the Committee on Commerce, Science, and Transportation of the Senate;
(D)the Committee on Environment and Public Works of the Senate; (E)the Committee on Agriculture of the House of Representatives; and
(F)the Committee on Agriculture, Nutrition, and Forestry of the Senate. (2)CommissionThe term Commission means the Federal Communications Commission.
(3)Communications facilityThe term communications facility includes— (A)any infrastructure, including any transmitting device, tower, or support structure, and any equipment, switch, wiring, cabling, power source, shelter, or cabinet, associated with the licensed or permitted unlicensed wireless or wireline transmission of any writing, sign, signal, data, image, picture, and sound of any kind; and
(B)any antenna or apparatus that— (i)is designed for the purpose of emitting radio frequency;
(ii)is designed to be operated, or is operating, from a fixed location pursuant to authorization by the Commission or is using any duly authorized device that does not require an individual license; and (iii)is added to a tower, building, or other structure.
(4)Covered landThe term covered land means land managed by a Federal land management agency. (5)Department concernedThe term Department concerned means the Department of the Interior or the Department of Agriculture.
(6)Federal land management agencyThe term Federal land management agency means— (A)the Forest Service;
(B)the Bureau of Land Management; (C)the National Park Service;
(D)the Fish and Wildlife Service; and (E)the Bureau of Reclamation.
(7)Secretary concernedThe term Secretary concerned means— (A)the Secretary of the Interior, with respect to land administered by such Secretary; 
(B)the Secretary of Agriculture, with respect to National Forest System land; and (C)the Secretary of Commerce. 
(b)Sharing broadband availability data
(1)NotificationNot later than 2 business days after the creation or update of any map required under section 802(c)(1) of the Communications Act of 1934 (47 U.S.C. 642(c)(1)), the Commission shall notify the Secretary concerned that the map has been created or updated. (2)Provision of informationNot later than 5 business days after the date on which the Secretary concerned is notified under paragraph (1), the Commission shall provide the Secretary concerned any data the Commission has collected pursuant to title VIII of the Communications Act of 1934 (47 U.S.C. 641 et seq.).
(3)ContinuationThe Commission shall provide the Secretary concerned the information described in paragraph (2) every 6 months unless the Commission no longer has such information. (4)Protection of information (A)In generalThe Commission shall specify to the Secretary concerned which information provided under paragraph (2) was collected in a confidential or proprietary manner, and the Secretary concerned may not make such information publicly available.
(B)FOIAInformation provided under paragraph (2) is exempt from disclosure to the public under section 552(b)(3)(B) of title 5, United States Code. (c)Working group (1)EstablishmentNot later than 30 days after the date of enactment of this section, the Commission and the Secretary concerned shall establish an interagency working group to facilitate the preparation and interoperability of information technology systems for the provision and receipt of the information described in subsection (b)(2).
(2)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the interagency working group established under paragraph (1). (d)Reports (1)Preliminary assessment of potential barriersNot later 120 days after the date on which the interagency working group is established pursuant to subsection (c)(1), the Commission and the Secretary concerned shall jointly submit a report to the appropriate committees of Congress with a preliminary assessment of any potential barriers to sharing the information described under subsection (b)(2).
(2)AssessmentsNot later than 1 year after the date on which the Commission provides the information described under subsection (b)(2) to the Department concerned, the Commission and the Secretary concerned shall jointly submit a report to the appropriate committees of Congress with— (A)an assessment of the effectiveness of a user’s ability to locate broadband infrastructure on covered land in an area to be determined as unserved by the Commission on the basis of the maps created under section 802(c) of the Communications Act of 1934 (47 U.S.C. 642(c)); and
(B)an assessment of whether the Department concerned prioritized the review of applications for a communications use authorization in an area to be determined as unserved by the Commission on the basis of the maps created under such section. 224.Federal broadband deployment tracking (a)In generalNot later than 180 days after the date of the enactment of this Act, the Assistant Secretary shall submit to the appropriate committees of Congress a report containing the elements described in subsection (b).
(b)Elements describedThe elements described in this subsection are the following: (1)A plan describing how the Assistant Secretary will track the acceptance, processing, and disposal of a Form 299 submitted to the Secretary concerned by a requesting party.
(2)A description of how the Assistant Secretary would most expeditiously implement the plan described in paragraph (1). (3)A description of how the Assistant Secretary may increase transparency to a requesting party on the status of a Form 299 received by the Secretary concerned.
(4)A description of any barriers the Assistant Secretary determines could delay the implementation of the plan described in paragraph (1). (c)DefinitionsIn this section:
(1)Appropriate committees of CongressThe term appropriate committees of Congress means— (A)the Committee on Energy and Commerce of the House of Representatives;
(B)the Committee on Commerce, Science, and Transportation of the Senate; (C)the Committee on Agriculture of the House of Representatives; and
(D)the Committee on Agriculture, Nutrition, and Forestry of the Senate. (2)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.
(3)Form 299The term Form 299 means the form developed pursuant to section 6409(b)(2)(A) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1455(b)(2)(A)), or any successor form. (4)National forest systemThe term National Forest System has the meaning given the term in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)).
(5)Public landThe term public land means land under the management of— (A)the Bureau of Land Management;
(B)the National Park Service; (C)the United States Fish and Wildlife Service; or
(D)the Bureau of Reclamation. (6)Secretary concernedThe term Secretary concerned means—
(A)the Secretary of the Interior, with respect to public land; and (B)the Secretary of Agriculture, with respect to National Forest System land. 

